Case 6:19-cv-00019-ADA-JCM Document 3 Filed 01/22/19 Page l 01°2
AO 440 sRev` 06/122 Summons in a Civil Action ': '

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

 

SCOTT D. ROWE,
Plainti]?
-V Civil Action
' NO. 6:19_CV_00019_ADA_JCM
3M COMPANY,
Defendant

SUMI\'IONS IN A CIVIL ACTION

TO; 3M Company
c/o Corporation Service Company
d/b/a CSC-Lawyers Incorporating Service
211 E. 7th Street, Suite 620
Austin, Texas 78701

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) _ or 60 days
if you are the United States or a United States Agency, or an office or employee of the United States described
in Fed. R. Civ. P. 12 (a)(Z) or (3) _ you must serve on the plaintiff an answer to the attached complaint or a
motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on the
plaintiff or plaintiff s attorney, whose name and address are:

Muhammad Su|eiman Aziz

Abraham Watkins Nichols Sorrels Agosto & Aziz
800 Commerce Street

Houston, TX 77002

If you fail to respond, judgment by default will be entered against you for the relief demanded in the
complaint You also must file your answer or motion with the court.

JEANNETTE J. CLACK
CLERK OF COURT

s/LEIGH ANNE DIAZ
DEPUTY CLERK

 

 

 

ISSUED ON 2019-01-22 11225:36

Ca$e 6:19-Cv-00019-ADA-JCM DOCument 3 Filed 01/22/19 Page`Z lOf 2
AO 440 s§cv. 061-ml SWmons in a gm `l Action ‘Bagi 21

Civil Acn`on No. 6:19-CV-00019-ADA~JCM -
PROOF OF SERVICE ’
(I?)is section should not be filed with the court unless required by Fed. R. Civ. P. 4(]))

This summons for(name ofindivid land zizze, ifany) n
was received by me on(date) .

 

E l personally served the summons on the individual at Q_)lace)
on (date) ; or

E I left the summons at the individual's resident or usual place of abode with(name)
, a person of suitable age and discretion Who resides there,
on (date) ', and mailed a copy to the individual's last lmown address; or

E__/l served the summons on(name of individual) 'C

  

' E I returned the summons unexecuted because _ ; or

U Other (specify):

 

 

My fees are $ for travel and $ for services, for a total of $

I declare under penalty that this information is true. '

msz -` MSZL;§%W/s//zd
gm [’5!"‘":*;’ /)M‘“‘§
50 27 `n /
. Server's ddress ~7%/7&3/

Additional information regarding attempted sevice, etc:

 

 

